t c memo united_states tax_court richard s miller and sandra r erickson petitioners v commissioner of internal revenue respondent richard s miller petitioner v commissioner of internal revenue respondent docket nos filed date ronald l mountsier for petitioners catherine s tyson for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined the following deficiencies in and petitioner richard s miller’s filing_status was single petitioner miller married petitioner erickson in richard s miller and sandra r erickson year richard s miller year deficiency dollar_figure deficiency dollar_figure big_number the issue for decision is whether petitioners’ horse breeding activity was an activity_not_engaged_in_for_profit pursuant to sec_183 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in florida in mr miller purchased electric pump tool services electric pump when mr miller purchased electric pump it had sales of dollar_figure and employees at the time of trial mr miller had increased the sales of electric pump to dollar_figure million and increased its employees to at the time of trial mr miller had expanded electric pump to six offices throughout the country mr miller received dollar_figure dollar_figure and dollar_figure in unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and in salary from electric pump respectively at various times mr miller has been in the pay phone business the hog slaughter and breeding business and the spent-hen chickens that no longer produce eggs business mr miller has also owned real_property which he rented out in mr miller purchased his first paso fino horse paso fino horses have a smooth gait which enables riders to have a smooth ride shortly after purchasing his first paso fino mr miller joined the paso fino horse association pfha in either or mr miller became a board member of the pfha and later served on the executive committee and as treasurer mr miller began attending pfha conventions in mr miller also attended instructional clinics and seminars on topics such as advertising and trail riding from until mr miller conducted his horse activities from his home and farm in van meter iowa in mr miller had a horse barn built on the iowa property and in or around a hay shed was built initially mr miller entered his horses in show competitions in the northern united_states during this period mr miller’s horses were trained in minnesota mr miller was successful at the northern shows but when he attempted to compete at a national show his horses were unable to compete with the horses that were trained in southern states such as florida georgia and louisiana home to the industry’s top trainers in date mr miller purchased approximately acres of property in ocala florida and moved some of his horses from iowa to florida some of the horses were already in florida ocala florida advertises itself as the horse capital of the world one of the main reasons that mr miller moved his horses to florida and bought the property in ocala was that it was near trainer jorge suarez mr suarez is a noted trainer and rider of paso fino horses and along with his three brothers runs a farm called 4js mr suarez is from puerto rico and was involved with paso fino horses in puerto rico before coming to the united_states mr miller met mr suarez in and was impressed with mr suarez’s riding ability mr suarez has a reputation as one of the top five paso fino riders in the world mr miller consults with mr suarez on buying and selling horses and would not buy a horse without having mr suarez see it first in mr miller moved to fort myers florida which is approximately miles from his farm in ocala beginning in and continuing in and mr miller filed a schedule c profit or loss from business listing his principal business as show horse breeding in mr miller reported losses of dollar_figure on his schedule c in mr miller reported losses of dollar_figure on his schedule c and losses of dollar_figure on form_4797 sales of business property in mr miller sold three horses at a loss in mr miller reported schedule c losses of dollar_figure and losses of dollar_figure on form_4797 in mr miller sold one horse at a loss ms erickson kept financial records for the breeding activity listing income and expenses in addition to ms erickson’s records mr miller registered his horses with the pfha which maintained records concerning the performance of specific horses at horse shows recording earnings and placement the pfha certificate also traces the horse’s bloodlines as a lifetime member of the pfha mr miller had access to the pfha information hours a day through the internet when mr miller decided to run his horse activity as a business he had a business plan but did not commit it to writing mr miller began with three mares picaedia marcia and romana and some stallions including guayacan mr miller’s plan was to have excellent mares breed them and raise the foals to about years old before putting a saddle on them by the time the horses were years old mr miller expected they would appreciate in value there are three types of paso fino horses fino pleasure and performance fino horses are the most profitable of the three mr miller modified his initial business plan because he realized that his mares were not good enough to give birth to excellent fino horses additionally mr miller encountered unexpected setbacks with some of his horses marcia always produced twins which are undesirable in the paso fino horse industry mr miller incurred increased veterinary bills to pinch off one ovary every time marcia was bred so that marcia delivered only one offspring mr miller also used an embryo transfer on marcia which cost approximately dollar_figure guayacan which mr miller paid dollar_figure for in came with high expectations guayacan turned out not to be an athlete and got lazy and mr miller decided to geld him in mr miller sold guayacan for dollar_figure another horse amarissa ia broke her hoof kicking her stall at age after spending dollar_figure on veterinary bills to heal amarissa ia mr miller hoped that she could gait properly because she would not be worth much without a proper gait mr miller also had to euthanize a 5-day-old foal because of an arthritic condition separate and apart from the horses mr miller kept as part of his business mr miller used a personal horse named artillero maraco mr miller did not claim deductions with respect to artillero maraco except to the extent of show winnings mr miller did not ride his other horses for pleasure purposes ms erickson does not ride at all mr miller’s farm is a working farm and has no living quarters mr miller used various methods to advertise his horses mr miller advertised in magazines handed out brochures at shows listed his farm in the pfha farm directory and had business cards in addition to paid advertisements mr miller received considerable publicity when his horses were successful at events in addition to consulting with mr suarez mr miller uses various veterinarians for his horses among the veterinary doctors mr miller consults with are dr jose diava who mr miller uses for horse reproduction issues and dr james wright a horse bone and muscle specialist who also handles most of mr miller’s routine veterinary needs in when mr miller decided to convert his horse activity into a business he began keeping activity logs mr miller spent over big_number and hours on the horse activity in and respectively mr miller was involved in all aspects of the horse activity except cleaning the stalls in mr miller’s sales of horses totaled dollar_figure up from dollar_figure in mr miller had a profit in of dollar_figure in mr miller’s sales totaled dollar_figure as of date the estimated fair_market_value of mr miller’s horses was dollar_figure with a basis of dollar_figure mr miller had a basis of dollar_figure in the ocala farm including the addition of a fence the property was appraised in date at dollar_figure opinion generally the commissioner’s deficiency determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 there are exceptions to this rule sec_7491 shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain preliminary conditions this case is decided on the preponderance_of_the_evidence and is not affected by sec_7491 sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 the u s court_of_appeals for the eleventh circuit to which an appeal in this case would lie has held that an activity constitutes a trade_or_business within the meaning of sec_162 if the taxpayer’s actual and honest objective is to realize a profit 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others id see 70_tc_715 affd 615_f2d_578 2d cir manner in which the activity is conducted the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs the evidence established that mr miller kept complete and accurate records and that he operated the horse breeding activity in a businesslike manner mr miller had a business plan for the horse breeding activity see phillips v commissioner tcmemo_1997_128 holding that a business plan need not be in written form and can be evidenced by the taxpayer’s actions mr miller’s longtime accountant dennis mueller testified that mr miller’s records were organized and compared favorably with the records mr miller kept in his other business ventures and those that others maintained in livestock and farm businesses mr mueller credibly testified that mr miller never gets into a business without the intention of making a profit when mr miller decided to turn his horse breeding activity into a business he had three mares and a plan to breed horses that would appreciate in value mr miller suffered setbacks with his mare marcia because she always produced twins which are undesirable in the paso fino horse community as a result his costs increased because he decided to use embryonic transfers an expensive procedure mr miller wanted to breed fino quality horses but realized that his mares were not good enough consequently he had to modify his approach in order to reach his goal of breeding fino horses when mr miller started conducting his activities as a business his plan was to have valuable horses after a few years because the horses would have to mature before they appreciated in value mr miller registered his horses with the pfha the pfha maintained records of a horse’s bloodlines and show results these records were available online to mr miller at all times because he was a life member of the pfha another factor that demonstrates that mr miller conducted his horse activities in a businesslike manner is that he advertised his horses in a variety of ways mr miller advertised in magazines listed his farm in the pfha directory and handed out fliers at shows and mr miller and his wife had business cards additionally mr miller’s attendance and successful participation at horse shows provided publicity to a wide audience we conclude that this factor indicates that petitioners had the requisite profit_motive expertise of the taxpayer and his advisers a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs mr miller purchased his first paso fino in and joined the pfha shortly after mr miller used mr suarez a highly respected rider and professional trainer of paso fino horses as his trainer mr suarez is considered one of the top five paso fino riders in the world mr miller purchased the farm in ocala because of its proximity to mr suarez mr miller did not buy a horse unless mr suarez had seen the horse if mr miller and mr suarez disagreed over a horse mr suarez’s viewpoint prevailed because mr miller recognized that mr suarez had more expertise in addition to his association with mr suarez mr miller used experienced veterinarians dr diava was a specialist in reproductive issues and dr wright was a muscle and bone specialist we conclude that this factor is indicative of the requisite profit_motive the expectation that assets may appreciate in value in when mr miller decided to turn his horse breeding activity into a business his goal was to breed horses that would appreciate in value after about years as of date mr miller’s horses were valued at dollar_figure with a basis of dollar_figure the unrealized_gain in the horses indicates that they have appreciated in value in addition to the horses the value of mr miller’s farm appreciated in value mr miller purchased the farm in for dollar_figure per acre including the addition of a fence mr miller’s basis in the land was dollar_figure a comparative market analysis performed in date indicated that the land was worth approximately dollar_figure or dollar_figure per acre respondent argues that the values of the horses and the farm are inflated and based on mr miller’s unreliable estimates the value of the land is based on a comparative market analysis performed by clayton fell of triple crown realty although the value of the horses was provided by mr miller on the basis of his consultations with mr suarez respondent provided no credible_evidence that the value of the horses was erroneous we conclude that this factor is indicative of the requisite profit_motive the taxpayer’s success in similar or dissimilar activities mr miller is a successful businessman he purchased electric pump in with sales of dollar_figure and employees at the time of trial electric pump had dollar_figure million in sales and employees additionally mr miller has been successful in the real_estate business although these businesses are dissimilar to horse breeding their growth demonstrates mr miller’s business acumen and ability to develop and improve businesses mr miller also has experience in the spent-hen business as well as raising hogs for both slaughter and breeding the hog business has some similarities with the horse business but is not entirely similar the record shows that mr miller is a successful entrepreneur who is not afraid to take risks we conclude that this factor is indicative of the requisite profit_motive history of income or loss in the years at issue mr miller had cumulative losses of dollar_figure some of the losses are the result of unexpected setbacks mr miller suffered by a year not at issue mr miller had sales of dollar_figure and a profit of dollar_figure respondent argues that the decrease in losses is due only to a decrease in expenses we disagree mr miller initially tried to breed fino quality horses but realized he did not have the mares to do so and was selling pleasure and performance quality horses he made an effort to improve his stable and to be able to sell fino quality horses mr miller encountered unexpected setbacks with some of his horses because marcia always produced twins which are undesirable in the paso fino horse industry mr miller had to pinch off one ovary every time marcia was bred as a result marcia delivered only one offspring but mr miller had increased veterinary bills mr miller used an embryo transfer on marcia which cost approximately dollar_figure guayacan which mr miller paid dollar_figure for in came with high expectations guayacan turned out not to be an athlete and got lazy and mr miller decided to geld him in mr miller sold guayacan for dollar_figure when she wa sec_4 years old amarissa ia started kicking the stall and broke her hoof after spending dollar_figure on veterinary bills to heal amarissa ia mr miller can only hope that she can gait properly because she is not worth much without a proper gait mr miller also had to euthanize a 5-day-old foal because of an arthritic condition expenses also decreased in because mr miller did not have the type of setbacks he had had in previous years a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs however provides that a series of losses during the startup phase of an activity may not necessarily be an indication that the activity is not engaged in for profit this court has recognized that the startup phase of a horse breeding activity i sec_5 to years 72_tc_659 we believe that the years in issue through encompassed a startup_period see phillips v commissioner tcmemo_1997_128 see also engdahl v commissioner supra pincite as mr miller's losses were sustained as a result of unforeseen setbacks and during the startup phase of the horse breeding activity we conclude that the losses sustained are not an indication that the horse breeding activity was not engaged in for profit financial status of the taxpayer a lack of income from sources other than the activity in question may indicate that an activity is engaged in for profit substantial income from sources other than the activity in question particularly if offset by substantial tax benefits may indicate the activity is not engaged in for profit sec_1 b income_tax regs mr miller received a substantial salary from electric pump and received income from other sources as well during the years at issue mr miller received average annual wages of dollar_figure from electric pump without the claimed losses from the horse breeding activity mr miller’s income would have been higher although this factor may indicate that mr miller lacked a profit_motive it is but one factor and is not determinative of the outcome additionally mr mueller testified that mr miller did not enter into a business without the expectation and intent to make a profit elements of personal pleasure and time and effort expended the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from a particular activity does not per se demonstrate a lack of profit_motive at all relevant times mr miller kept a personal horse and did not claim deductions related to the horse except to the extent of show winnings related to the horse additionally mr miller’s wife does not ride at all mr miller’s farm is a working farm and has no living quarters mr miller participated in all aspects of the breeding activity except cleaning the stalls and he spent a substantial amount of his time on the breeding activity mr miller spent over big_number and hours on the horse activity in this number is rounded to the nearest dollar and respectively mr miller spent a significant amount of time traveling to horse shows where he interacted with others in the industry and also advertised his breeding activity additionally mr miller hired competent people to assist in carrying on the horse breeding activity we conclude that this factor is not indicative of the lack of a requisite profit_motive conclusion the evidence established that mr miller maintained adequate_records operated the horse breeding activity in a businesslike manner consulted with horse experts including a renowned trainer expended a significant amount of time on the horse breeding activity had a reasonable expectation that the assets used in the activity would appreciate in value and had success in other businesses some of which are loosely related to horse breeding furthermore mr miller sustained the losses in issue during the startup phase of the horse breeding activity and partly from unforeseen circumstances accordingly we conclude that mr miller engaged in the horse breeding activity during and with the actual and honest objective of making a profit and sec_183 is inapplicable in this case in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for petitioners
